Order entered April 6, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-01417-CR

                        KARIASA MACHELL THOMAS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-58505-V

                                           ORDER
       The Court REINSTATES the appeal.

       On March 24, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and entitled to proceed without payment for the

record; (3) counsel requested preparation of the record on November 10, 2014; (4) Kelly

Simmons is the court reporter who recorded the proceedings; (5) her explanation for the delay in

filing the record is her workload; and (6) she stated she filed the record as of April 1, 2015. On

March 31, 2015, court reporter Kelly Simmons filed a request for an extension until March 31,

2015 to file the record. On April 1, 2015, Ms. Simmons tendered the record, together with a

second extension request.
      We GRANT the April 1, 2015 extension request, and the record is properly filed. We

DENY as moot the March 31, 2015 extension request.

      Appellant’s brief is due within thirty days of the date of this order.


                                                     /s/     LANA MYERS
                                                             JUSTICE